IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00007-CV

                       IN RE
   MATTHEW KYLE ATCHISON AND CHRISTINA D. ATCHISON


                              Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied, and the motion for emergency stay

is dismissed as moot.



                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed March 13, 2014
[OT06]